UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6334



HENRY W. MARTIN, JR.,

                                              Plaintiff - Appellant,

          versus


STAN BURT, Warden, Lieber Correctional
Institution; MICHAEL SHEEDY, Associate
Warden, Lieber Correctional Institution;
THIERRY NETTLER, Captain, Lieber Correctional
Institution; DELORIS GANTT, Property Control
Office for Lieber Correctional Institution;
L. CARRINGTON, IGC, Institution Grievances
Coordinator,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-03-421-6)


Submitted:   May 27, 2004                     Decided:   June 4, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. Martin, Jr., Appellant Pro Se. Daniel Roy Settana, Jr.,
MCKAY, MCKAY & SETTANA, P.A., Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Henry W. Martin, Jr., appeals the district court’s order

denying his motion to alter or amend the dismissal of his action

filed pursuant to 42 U.S.C.A. § 1983 (West Supp. 2001).*   We have

reviewed the record and the district court’s opinion and order and

find no reversible error.   See United States v. Williams, 674 F.2d

310, 312 (4th Cir. 1982).   We deny Martin’s motion to strike and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
      To the extent Martin seeks to appeal the district court’s
dismissal of the § 1983 action, such appeal is untimely. Fed. R.
App. P. 4(a)(1)(A).

                               - 3 -